                                          Case 3:19-cv-08181-JCS Document 47 Filed 06/03/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     THE CENTER FOR INVESTIGATIVE                       Case No. 19-cv-08181-JCS
                                         REPORTING, et al.,
                                   8                    Plaintiffs,                         ORDER STRIKING DOCUMENTS
                                   9                                                        RECEIVED FROM DUANE BERRY
                                                 v.
                                  10                                                        Re: Dkt. Nos. 44, 45, 46
                                         UNITED STATES DEPARTMENT OF
                                  11     THE TREASURY,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          IT IS HEREBY ORDERED that the documents filed as received from Duane L. Berry, a
                                  14   non-party to this action, are STRICKEN. The Clerk is instructed to disregard any future
                                  15   submission by Mr. Berry that purports to represent the Department of the Treasury in this case,
                                  16   and not to file such submissions in the record.
                                  17          IT IS SO ORDERED.
                                  18   Dated: June 3, 2021
                                  19                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  20                                                     Chief Magistrate Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
